[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT MICHAEL BERNSTEIN'S MOTION FOR SUMMARY JUDGMENT
The plaintiffs' action against defendant Michael Bernstein is barred by General Statutes section 4-165 which provides that "[n]o state officer or employee shall be personally liable for injury not wanton, reckless, or malicious, caused in the discharge of his duties or within the scope of his employment."  General Statutes section 4-141 further provides that the term "state employee" includes physicians employed by any state agency.
It is undisputed that Dr. Bernstein was on the state payroll at the time of the alleged malpractice and that he was a medical resident affiliated with the University of Connecticut Health Center.
Furthermore, the complaint dated September 8, 1988 alleges that the defendant was negligent and careless. There is no allegation that his actions were wanton, reckless, or malicious. Sullivan v. State, 189 Conn. 550 (1983).
Accordingly, the motion for summary judgment is granted.
FRANCES ALLEN SENIOR JUDGE